Case 18-04691        Doc 36     Filed 04/16/19     Entered 04/16/19 14:03:02          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 04691
         Nicole M. Green

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/21/2018.

         2) The plan was confirmed on 05/15/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/31/2018.

         5) The case was Dismissed on 12/04/2018.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-04691              Doc 36          Filed 04/16/19    Entered 04/16/19 14:03:02              Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                         $870.00
           Less amount refunded to debtor                                     $0.00

 NET RECEIPTS:                                                                                               $870.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $742.99
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                 $41.84
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $784.83

 Attorney fees paid and disclosed by debtor:                           $350.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim          Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted       Allowed        Paid         Paid
 A/R Concepts                              Unsecured         200.00           NA            NA            0.00       0.00
 Aargon Agency Inc                         Unsecured          47.00           NA            NA            0.00       0.00
 Bank of America, N.A                      Unsecured         346.00           NA            NA            0.00       0.00
 Capital One                               Unsecured           0.00           NA            NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured      7,040.87       3,545.67      3,545.67           0.00       0.00
 Comcast                                   Unsecured         450.00           NA            NA            0.00       0.00
 Commonwealth Edison Company               Unsecured           0.00           NA            NA            0.00       0.00
 FNB OMAHA                                 Unsecured         556.00           NA            NA            0.00       0.00
 FNB OMAHA                                 Unsecured          40.00           NA            NA            0.00       0.00
 Illinois Tollway                          Unsecured         300.00      1,647.40      1,647.40           0.00       0.00
 National Credit Systems                   Unsecured      2,564.00       2,564.92      2,564.92           0.00       0.00
 Nicor Advanced Energy                     Unsecured         350.00           NA            NA            0.00       0.00
 Quantum3 Group                            Unsecured          71.73         71.73         71.73           0.00       0.00
 SNCHNFIN                                  Unsecured         200.00           NA            NA            0.00       0.00
 TCF                                       Unsecured         400.00           NA            NA            0.00       0.00
 Titlemax Of Illinois Inc d/b/a TitleMax   Unsecured            NA            NA            NA            0.00       0.00
 Titlemax Of Illinois Inc d/b/a TitleMax   Secured        1,144.96       1,144.96      1,144.96          73.28     11.89
 Village Of Elmwood Park                   Unsecured           0.00           NA            NA            0.00       0.00
 Village of Forest Park                    Unsecured           0.00           NA            NA            0.00       0.00
 Village of Maywood                        Unsecured           0.00           NA            NA            0.00       0.00
 Village of Oak Park                       Unsecured           0.00           NA            NA            0.00       0.00
 Village of River Forest                   Unsecured           0.00           NA            NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-04691        Doc 36      Filed 04/16/19     Entered 04/16/19 14:03:02             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $1,144.96             $73.28             $11.89
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $1,144.96             $73.28             $11.89

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $7,829.72               $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $784.83
         Disbursements to Creditors                                $85.17

 TOTAL DISBURSEMENTS :                                                                         $870.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
